United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3763
                      ___________________________

                                 Bong H. Chae

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Paul Rodriguez, Clinical Program Manager for CSORT; Stephanie Bruhn, Ph.D.,
 Behavoral Health Assistant Administrator--Sex Offender Services; Cameron S.
    White, Ph.D., Behavioral Administrator; Mike Kenny, Warden at O.C.C.

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                            Submitted: July 7, 2014
                             Filed: July 15, 2014
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Former Nebraska inmate Bong Chae appeals from the district court’s1
preservice dismissal of his 42 U.S.C. § 1983 complaint asserting, inter alia, due
process and equal protection claims. Upon careful de novo review of the record and
Chae’s arguments on appeal, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam) (preservice dismissals under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A are
reviewed de novo), we conclude that the district court did not err in dismissing any
of Chae’s claims, see, e.g., Vitek v. Jones, 445 U.S. 480, 493 (1980) (due process
inquiry involves determining whether consequences visited on prisoner are
qualitatively different from punishment characteristically suffered by person
convicted of crime); Persechini v. Callaway, 651 F.3d 802, 807-808 (8th Cir. 2011)
(no liberty interest in discretionary parole decision; Due Process Clause standing
alone confers no liberty interest in freedom from state action taken within sentence
imposed); Keevan v. Smith, 100 F.3d 644, 647-48 (8th Cir. 1996) (equal protection
claim requires threshold showing that prisoner is similarly situated to others who
allegedly received more favorable treatment). We further conclude that the district
court did not abuse its discretion in denying Chae appointed counsel. See Phillips v.
Jasper Cnty. Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review; discussing
relevant criteria for appointment of counsel in civil case). Accordingly, we affirm.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-